UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-5007
GARY A. ROBINSON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           William M. Nickerson, Senior District Judge.
                             (CR-01-52)

                      Submitted: August 29, 2002

                      Decided: September 25, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

James Wyda, Federal Public Defender, Daniel W. Stiller, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Susan Q. Amiot, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. ROBINSON
                              OPINION

PER CURIAM:

   Gary A. Robinson was convicted of being a felon in possession of
a firearm. On appeal, he raises three issues. For the reasons that fol-
low, we affirm.

   First, Robinson alleges that the district court erred by failing to
grant his motion for a new trial on the grounds of newly discovered
evidence. We do not find that the district court abused its discretion,
United States v. Singh, 54 F.3d 1182, 1190 (4th Cir. 1995) (stating
review standard), because the evidence at issue was merely cumula-
tive. United States v. Chavis, 880 F.2d 788, 793 (4th Cir. 1989) (list-
ing elements required to establish grounds for new trial, including that
the evidence must not be merely cumulative or impeaching).

   Second, Robinson alleges that the district court improperly gave
him a two-level enhancement under U.S. Sentencing Guidelines Man-
ual § 2K2.1(b)(4) (2000), because the firearm at issue had a serial
number. It is undisputed, however, that the firearm at issue did, in
fact, have an obliterated serial number. That the firearm also had a
hidden serial number, that was not obliterated, is without moment.

   Finally, Robinson argues that under United States v. Lopez, 514
U.S. 549 (1995), the interstate commerce element of 18 U.S.C.
§ 922(g) (2000) exceeds Congress’ Commerce Clause authority, and
thus, his conviction should be overturned. This court has rejected this
argument. United States v. Gallimore, 247 F.3d 134, 138 (4th Cir.
2001); United States v. Nathan, 202 F.3d 230, 234 (4th Cir.), cert.
denied, 529 U.S. 1123 (2000).

   Accordingly, because Robinson’s claims are without merit, we
affirm Robinson’s conviction and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED